United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-3311
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                    Hal Harkrader

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                          Submitted: November 16, 2015
                             Filed: January 13, 2016
                                 [Unpublished]
                                 ____________

Before SMITH, BYE, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

     Hal Harkrader was convicted of receipt of child pornography in violation of 18
U.S.C. § 2252(a)(2). The district court1 sentenced Harkrader to 144 months of


      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
imprisonment. Harkrader appeals contending the district court erred by denying
counsel's motion to withdraw. We affirm.

                                            I

       Harkrader was indicted for receipt of child pornography and the lesser included
offense of possession of child pornography. Without the benefit of a plea agreement,
Harkrader pleaded guilty to receipt of child pornography. During the change-of-plea
hearing,2 Harkrader explained his learning disability and expressed that no one made
any threats or promises in order to get him to plead guilty. Before the factual basis for
the plea was established, Harkrader and his attorney spoke privately; after that
conversation, Harkrader acknowledged he downloaded pornographic images of
minors. When asked to plead "guilty" or "not guilty," Harkrader responded "[d]on't
got a choice. It's guilty." The court reminded Harkrader he did have a choice and
could proceed to trial, but Harkrader confirmed he wished to plead guilty.

      At sentencing, Harkrader's attorney asked for a sentence significantly below the
guidelines, in part because Harkrader has cognitive problems dating back to childhood
and because Harkrader sometimes had difficulty understanding the legal proceedings.

       Harkrader exercised his right to allocution, wherein he acknowledged his guilt
of possession of child pornography, but initially denied his guilt of receipt of child
pornography. Harkrader acknowledged he picked up the computer, which contained
the child pornography, from the curb. Harkrader also expressed his frustration with
the government failing to offer him a plea deal for the lesser included offense of
possession of child pornography. The following exchange then occurred:

      2
       Harkrader consented to pleading guilty in front of a magistrate judge.
Magistrate Judge Celeste F. Bremer conducted the change-of-plea hearing and issued
a report and recommendation recommending the guilty plea be accepted. The district
court adopted the report and recommendation.

                                          -2-
      THE COURT: Well, did you do it or didn't you?

      THE DEFENDANT: No. That's what I've been trying to tell people, but
      because it was in my possession, things have snowballed and gone
      downhill for me, you know.

      THE COURT: Well, why did you admit to downloading child
      pornography then?

      THE DEFENDANT: I wasn't given a choice. Go to trial and get more
      time or plead guilty to the charges.

      THE COURT: So you lied at the time you entered your guilty plea here?

      THE DEFENDANT: I didn't lie. I did what I was told to.

      THE COURT: By whom?

      THE DEFENDANT: I was told by [my attorney]. He said, you know,
      you go to trial and get more time or plead guilty to the charges.

      [DEFENSE COUNSEL]: Perhaps, Your Honor, we should continue the
      sentencing and I should withdraw as counsel and new counsel should be
      appointed to represent Mr. Harkrader at this point.

      THE COURT: Thank you. No.

Sent. Transcript 6-7. After the government argued, Harkrader's attorney renewed his
motion to withdraw as counsel. The district court again denied the motion and
explained it did not believe Harkrader's claims, and did not view Harkrader's position
as adverse to his attorney's. After the district court imposed the sentence, Harkrader's
attorney renewed his motion to withdraw, and the district court granted the motion.
New counsel was appointed.



                                          -3-
      Harkrader timely appealed, raising the sole issue of whether the district court
abused its discretion in refusing to allow Harkrader's counsel to withdraw during
sentencing because of the potential attorney-client conflict.

                                          II

      "Whether to grant a continuance and substitution of counsel is a matter
committed to the sound discretion of the district court." United States v. Redd, 318
F.3d 778, 783 (8th Cir. 2003) (quoting United States v. Swinney, 970 F.2d 494, 499
(8th Cir. 1992)). We review for abuse of discretion a district court's decision to deny
counsel's request to withdraw. United States v. Carlson, 613 F.3d 813, 818 (8th Cir.
2010).

       "Where a constitutional right to counsel exists, our Sixth Amendment cases
hold that there is a correlative right to representation that is free from conflicts of
interest." Wood v. Georgia, 450 U.S. 261, 271 (1981). When appointment of
replacement counsel is requested, a district court is required to appoint new counsel
"only when the defendant demonstrates justifiable dissatisfaction with his appointed
attorney." United States v. Kelley, 774 F.3d 434, 438 (8th Cir. 2014) (internal
quotation marks omitted). Justifiable dissatisfaction warranting replacement of
counsel includes a conflict of interest. Smith v. Lockhart, 923 F.2d 1314, 1320 (8th
Cir. 1991). If the defendant raises "a seemingly substantial complaint" then the
district court must "inquire thoroughly into the factual basis of the defendant's
dissatisfaction." Id.

      Harkrader argues the district court abused its discretion in failing to inquire
thoroughly into the factual basis of his dissatisfaction with his attorney and the
potential conflict of interest. When a defendant raises a seemingly substantial
complaint, our cases contemplate trial courts "must make the kind of inquiry that
might ease the defendant's dissatisfaction, distrust, or concern." Smith, 923 F.3d at

                                         -4-
1320. The district court's on-the-record inquiry, although brief, sufficiently addressed
Harkrader's complaints. See United States v. Rodriguez, 612 F.3d 1049, 1054 (8th
Cir. 2010) ("[T]he nature of the factual inquiry into potential conflicts is case-specific
and . . . in some instances[] the court would have the relevant facts without engaging
in an intensive inquiry."); United States v. Jones, 795 F.3d 791, 797 (8th Cir. 2015)
(finding that, even when no inquiry was made, the district court “had all the
information necessary to make a ruling”). Harkrader’s claim here occurred at
sentencing—more than five months after he pleaded guilty. See Kelley, 774 F.3d at
438 (acknowledging district courts must balance many factors when faced with a
motion to appoint substitute counsel, including “the need to thwart abusive delay
tactics”). The district court made a credibility determination during the sentencing
hearing, and did not believe Harkrader's claims of innocence or coercion. See United
States v. Battle, 774 F.3d 504, 517 (8th Cir. 2014) cert. denied, 135 S. Ct. 1881 (2015)
("Credibility determinations are squarely within the discretion of the district court and
are given special deference." (internal quotation marks omitted)) The district court
did not abuse its discretion in denying counsel’s substitution motion.

                                           III

      For the foregoing reasons, we affirm the judgment of the district court.
                      ______________________________




                                           -5-